LEWIS, Circuit Judge
(dissenting).
It seems most apparent to me that the merit to this appeal lies in the contention of appellant that the building contract, the performance of which the surety company bonded, was utterly abandoned by the contractor and appellee and that the home as ultimately built was constructed under a working agreement between the contractor and appellee which was far removed from the written contract which limits appellant’s liability, Sixty-seven substantial changes were made in the plans. The contemplated contract cost of $25,000 resulted in a house the reasonable cost of which was admittedly in excess of $63,000. Method of payment of costs, the amount and method of payment of the contractor’s fee, the time for completion of the work, all were changed from the original agreement which appellant bonded. No attempt was made by either contractor or owner to keep records showing the cost or value of changes. And at the time the contractor walked off the job, with the project but then two-thirds complete, he had been paid over $40,000, a sum in excess of $15,000 over the contract price. And even then was urged to keep working. Surely this indicates that the orlgfal had been abandoned, »ot Reached. I can see no room therefo/°’ for the application of the doctrine f waiver and would apply the elemenary ru e 0 sure ys •
“d. The obligation of the surety to answer for a particular duty of the principal does not mean that he is bound to the creditor for a different duty of the principal. Where, for example, the creditor and principal substitute an entirely new obligation for the original one, the surety is discharged. Where a new agreement materially changes the old one, the result is the same. The present obligation of the principal is n°t the one guaranteed by the surety.” Restatement of Security, Sec. 128, Comment d, page 342.
Although I would dispose of this controversy by holding the surety harmless I must note further disagreement with the majority in the holding that substantial evidence supports the trial court’s finding as to damage in the amount of $12,853. Both appellant and appellee agree that there is no competent evidence to support this amount, appellant contending that there is a total failure of proof as to amount of damage and appellee contending that the full amount of the bond should be forfeited, Both agree, and the record is clear, that the expert testimony resulting in an estimate of the cost of performing the original contract was based upon two factual premises neither one of which was present in the instant case. The witness based his estimate upon the assumption that the contractor would work out of Wichita, Kansas, and would hire union labor. The home was built at Newton, Kansas, and the contractor was not required to hire union labor.